In the

       United States Court of Appeals
                     For the Seventh Circuit
                          ____________________
No. 12-1806
ANTHONY WHEELER,
                                                         Plaintiff-Appellant,
                                       v.
WEXFORD HEALTH SOURCES, INC., et al.,
                                                       Defendants-Appellees.
                          ____________________
               Appeal from the United States District Court
                     for the Southern District of Illinois.
             No. 11-cv-0839-MJR — Michael J. Reagan, Judge.
                          ____________________

        SUBMITTED JULY 20, 2012— DECIDED JULY 23, 2012†
                    ____________________

    Before EASTERBROOK, Chief Judge, and WOOD and
HAMILTON, Circuit Judges.
    EASTERBROOK, Chief Judge. In September 2011, Anthony
Wheeler filed a complaint alleging that prison officials and the
prison’s medical provider, Wexford Health Sources, have re-
fused to provide effective care for his golf-ball-size hemor-
rhoids, leaving him in excruciating pain. Documents submitted
with the complaint show that Wheeler is not fantasizing. (The
complaint presents other grievances too, but this is the only
one we need consider on this appeal.)
    District judges must screen prisoners’ complaints before or
“as soon as practicable after” docketing to ensure that the tar-
gets of frivolous or malicious suits need not bear the expense of
   †   This opinion is being issued in typescript. A printed copy will follow.
No. 12-1806                                                   Page 2


responding. 28 U.S.C. §1915A(a). Yet even though this com-
plaint alleges that defendants have ignored severe ongoing pain
from a medical condition—allegations that state a claim for re-
lief under the eighth amendment and 42 U.S.C. §1983, see
Farmer v. Brennan, 511 U.S. 825 (1994); Estelle v. Gamble, 429 U.S.
97 (1976)—the district judge to this day has not screened the
complaint under §1915A. Defendants have not been served; the
litigation is stalled. Congress has the authority to require judges
to expedite particular matters, see Miller v. French, 530 U.S. 327
(2000), and §1915A(a) exercises that authority. Ten months ex-
ceeds any understanding of “as soon as practicable”. Delay is
especially hard to understand when the complaint plausibly al-
leges a serious ongoing injury.
     Contemporaneously with his complaint, Wheeler requested
a preliminary injunction that would compel the defendants to
arrange for the operation he thinks essential. He also asked the
judge to recruit counsel to assist him. The district judge did not
act on either motion. On January 5, 2012, Wheeler filed a se-
cond motion for injunctive relief; the court did not address that
one either. Nor did the court rule on Wheeler’s renewed re-
quest for counsel, or either of his motions for the appointment
of a medical expert.
     On January 24 Wheeler filed his third motion for injunctive
relief. In a brief order on March 28 the judge declined to afford
relief. The court stated (emphasis in original): “Plaintiff’s allega-
tions fail to set forth specific facts demonstrating the likelihood
Plaintiff will suffer immediate and irreparable harm before the
Defendants can be heard. Moreover, Plaintiff’s motions seek simi-
lar relief to that sought in his complaint, which is still awaiting
preliminary review by this Court. Furthermore, federal courts
must exercise equitable restraint when asked to take over the
administration of a prison, something that is best left to correc-
tional officers and their staff.” Wheeler has appealed, as 28
U.S.C. §1292(a)(1) allows.
     The district court’s three grounds for denying Wheeler’s
motions are inadequate, individually and collectively. The judge
was right to say that equitable relief depends on irreparable
harm, even when constitutional rights are at stake. See Sampson
v. Murray, 415 U.S. 61, 88–92 (1974). To the extent the judge
may have believed that pain never constitutes irreparable injury,
however, he was mistaken. See Harris v. Board of Supervisors, 366
F.3d 754, 766 (9th Cir. 2004). To the extent that the judge be-
No. 12-1806                                                 Page 3


lieved that his delay in screening the complaint justifies denying
relief (the apparent import of the italicized clause in the first
sentence, and the whole of the second sentence), he was very
far wrong. A judge’s failure to act earlier is a reason to act now,
not a reason to deny an otherwise meritorious motion. Just as
prison administrators must deal promptly with their charges’
serious medical problems, so federal judges must not leave liti-
gants to bear pain indefinitely. As for the third reason: Wheeler
did not ask the judge to “take over administration of a prison”;
he asked the judge to order the prison to honor his constitu-
tional right to care for a serious medical condition. A prisoner’s
view of optimal medical treatment can be a weak ground for
superseding the views of competent physicians, but prisoners
are not invariably wrong. Judges regularly must decide whether
physicians have ignored a serious medical problem (or, in tort
litigation, whether physicians have committed malpractice).
     Until evidence has been submitted, it is not possible to
know whether Wheeler really is suffering irreparable harm and
otherwise has a good claim for relief. (Irreparable injury is only
one of the conditions a plaintiff must satisfy to obtain a prelim-
inary injunction. See Winter v. Natural Resources Defense Council,
Inc., 555 U.S. 7, 20 (2008).) But the district court’s failure to
comply with the statutory command to screen complaints
promptly has made the receipt and consideration of evidence
impossible.
     This complaint should have been screened before the end of
September 2011. The district court must complete that task
swiftly. On the day our mandate is received, the judge must au-
thorize service of process on all defendants involved in the
treatment of Wheeler’s hemorrhoids. The court must give the-
se defendants a short time to respond to the motion for a pre-
liminary injunction and promptly conduct an evidentiary hear-
ing to determine whether Wheeler is entitled to relief. Because
the hearing may require evidence from medical experts, the dis-
trict judge should give serious consideration to recruiting coun-
sel to assist Wheeler. See Pruitt v. Mote, 503 F.3d 647 (7th Cir.
2007) (en banc).
     Wheeler did himself no favors by filing a complaint naming
36 defendants, several of whom (including the current and im-
mediate past governors of Illinois) have no conceivable relation
to his medical care. The more claims and defendants in a com-
plaint, the longer screening will take. The more frivolous claims
No. 12-1806                                                 Page 4


in a complaint, the more a judge is apt to infer (if only subcon-
sciously) that the plaintiff is crying wolf with respect to all of
the claims.
     The judge might have been justified in directing Wheeler to
file separate complaints, each confined to one group of injuries
and defendants. A litigant cannot throw all of his grievances,
against dozens of different parties, into one stewpot. Joinder
that requires the inclusion of extra parties is limited to claims
arising from the same transaction or series of related transac-
tions. See Fed. R. Civ. P. 18, 20; George v. Smith, 507 F.3d 605
(7th Cir. 2007). (To be precise: a plaintiff may put in one com-
plaint every claim of any kind against a single defendant, per
Rule 18(a), but a complaint may present claim #1 against De-
fendant A, and claim #2 against Defendant B, only if both
claims arise “out of the same transaction, occurrence, or series
of transactions or occurrences”. Rule 20(a)(1)(A).) A district
judge should be able to spot a complaint violating Rules 18 and
20 within days of its filing, and solve the problem by severance
(creating multiple suits that can be separately screened) or dis-
missing the excess defendants under Fed. R. Civ. P. 21. See Lee
v. Cook County, 635 F.3d 969 (7th Cir. 2011). It is never necessary
to wait months on end to deal with a complaint that contains
unrelated claims against multiple defendants.
     The order under review is vacated, and the case is remanded
with directions to proceed according to this opinion. The man-
date will issue today.